PER CURIAM.
Appellant in Case No. Y-S19 having filed an untimely notice of appeal, and he having thereafter filed an application for Writ of Habeas Corpus pursuant to Hollingshead v. Wainwright, Sup.Ct.Fla.1967, 194 So.2d 577 and Baggett v. Wainwright, Sup.Ct.Fla.1970, 229 So.2d 239, and this Court having thereupon entered an order granting full appellate review pursuant to said opinions and thereafter having granted a motion to consolidate said cases and treat as a single appeal, and a review of the record and briefs having failed to reflect prejudicial error, the judgment, conviction and sentence so appealed are
AFFIRMED.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.